Motion to enlarge time granted on condition record is settled and filed on or before December 15,1956; that appellant file and serve his brief on or before January 15,1957, that respondent file and serve his brief on or before February 15, 1957, and argument of the appeal to be had during the March, 1957 Term of this court; respondent’s application for alternative relief denied. Memorandum: The application to extend the appellant’s time is being granted by reason of the fact that it has been impossible for the appellant to obtain the transcript of the minutes from the stenographer. The stenographer has likewise failed to comply with section 456 of the Code of Criminal Procedure. We have summoned the oficial stenographer to appear before us and have taken Ms sworn testimony. While we do not condone his delay up to date, we are satisfied after hearing his testimony that it -will require a period of 40 to 50 days for him to complete the transcript.